PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Cohen et al.
Application No. 15/331,887
Filed: 23 Oct 2016
For: Consumer Products Showroom
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “Renewed Petition to Recognize Priority Claim to or Revive Unintentionally Abandoned Priority Claim” filed June 24, 2021, which is treated as renewed petition under 37 CFR 1.78(c) & (e), to accept an unintentionally delayed claim under 35 U.S.C. 119(e) and 120 for the benefit of priority to the prior-filed provisional and nonprovisional applications listed in the Application Data Sheet (ADS) filed June 24, 2021.
 
The petition is again DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) and 1.78(e) is only applicable to those applications filed on or after November 29, 2000 and after the expiration of the period specified in 37 CFR 1.78(a)(4) and 1.78(d)(3).  In addition, the petition under 37 CFR 1.78(c) and 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 119(e) and 37 CFR 1.78(d)(2) and 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;

(2) 	the petition fee set forth in § 1.17(m); and

(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

Further, the nonprovisional application claiming the benefit of the prior-filed provisional application must have been filed within twelve months of the filing date of the prior-filed provisional application. 



The petition does not satisfy item (4) above. Petitioner has submitted the required statement of unintentional delay. However, the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of
a delayed benefit claim was unintentional where the petition to accept such benefit claim was
filed more than two years after the date the benefit claim was due. See Clarification of the
Practice for Requiring Additional Information in Petitions Filed in Patent Applications and
Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).

In this instance, a petition under 37 CFR 1.78 was filed more than two years after the date the
benefit claim was due. Therefore, applicant must provide sufficient information of the facts and
circumstances surrounding the entire delay to support a conclusion that the entire delay was
unintentional. Id. at 12223.

The USPTO is concerned with three periods of delay. Petitioner is reminded the burden of proof to establish that the delay from the due date for the reply until the filing of a grantable petition was unintentional within the meaning of 35 U.S.C. 27 and 37 CFR 1.137 rests with the petitioner. See MPEP 711.03(c)(II)(F).

The first period of delay petitioner must address on renewed petition is the delay in filing the reply that originally resulted in the benefit claim not being timely filed. Petitioner must explain the delay between when the benefit claim was due and when the benefit claim was filed.

Petitioner asserts that no petition under 37 CFR 1.78 was required because an application data sheet (ADS) containing the benefit claims was filed within the period set forth in 1.78(a)(4) and 1.78(d)(3). Specifically, petitioner asserts that the ADS containing the benefit claims was filed November 4, 2016, 12 days after the date the application was filed. While an ADS was filed November 4, 2016, that ADS was not acceptable to correct or amend the domestic benefit information, however, because the domestic benefit information on that ADS was not marked with underlining for insertions and/or strike through for text removed as required by 37 CFR 1.76(c).  As noted in MPEP § 601.05(a)(II), any ADS filed after the filing date of the application is considered a corrected (or updated) ADS even if an ADS was not previously submitted. Such a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed. An additional ADS was filed January 30, 2017, but was also not marked in accordance with 37 CFR 1.76(c). On February 9, 2017, the Office mailed a Response to Request for Corrected Filing Receipt stating that the ADS filed January 30, 2017 was not properly marked. No properly marked corrected ADS with the domestic benefit information marked in accordance with 37 CFR 1.76(c) was timely filed. While a petition under 37 CFR 1.78 is required to accept the delayed benefit claims, the showing of record suggests the delay that originally resulted in the benefit claim not being timely filed was an inadvertent error and was unintentional.



The third period of delay petitioner must address on renewed petition is the delay in filing a grantable petition pursuant to 37 CFR 1.78. 

The petition provides an explanation as to the initial delay in filing the benefit claim and an explanation as to the filing of the initial petition. The subject renewed petition, however was not filed until over seven (7) months after October 29, 2020, the date a decision was mailed dismissing the petition filed March 3, 2020. Petitioner as not provided an explanation as to why the petition was not more timely filed.

In this instance, where there has been extended delay in seeking acceptance of a delayed benefit claim, the Office is requiring applicant to provide additional information setting forth sufficient facts and circumstances surrounding the delay to support a conclusion that the entire period of delay is unintentional. See, e.g., Changes to Patent Practice and Procedure, 62 FR 53131, 53158–59, 53161 (October 10, 1997) (the length of the delay in filing a petition may itself raise a question as to whether the delay was unintentional, and thus, the USPTO may require additional information as to the cause of the delay when a petition is not filed promptly); See generally, Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

A renewed petition must be filed, accompanied by the item(s) described above, if reconsideration is desired.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS

Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1  

Any questions concerning this matter may be directed to the undersigned at (571) 272-3231.  


/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)